DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment filed 2/6/2021. It is noted that in the amendment, applicant has made changes to the abstract, the specification and the claims. Regarding to the claims, applicant has amended claims 1, 6-7, 10-12 and 15-16; canceled claims 5, 8, 14 and 17, and added a new set of dependent claims, i.e., claims 21-22, into the application. As amended and newly-added, the pending claims are claims 1-4, 6-7, 9-13, 15-16 and 18-22.
3.	It is noted that the list of claims as provided in the amendment of 2/6/2021 fails to comply with the requirement(s) of rule 37 C.F.R. 1.124 because applicant has not used a proper status indictor for amended claim 13. In particular, while claim 13 was amended; however, applicant has used the status indicator thereof “(Original)” for the claim, see claim 13 on line 1. In the spirit of cooperation, the list of claims as filed on 2/6/2021 has been entered. See also the examiner’s amendment as provided in the present office action.
Response to Arguments
4.	The amendments to the abstract, the specification and the claims as provided in the amendment of 2/6/2021, and applicant's arguments provided in the mentioned amendment, pages 11-15, have been fully considered and yielded the following conclusions.

B) Regarding to the rejection of claims 8-9 and 14-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejection of claims 8-9 and 14-15 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as set forth in the office action of 11/6/2020, the amendments to the claims as provided in the amendment of 2/6/2021 and applicant’s arguments as provided in the mentioned amendment, pages 12-13 are sufficient to overcome the mentioned rejections;
C) Regarding to the objection of claim 17 under 37 CFR 1.75 as being a substantial duplicate of claim 5 as set forth in the office action of 11/6/2020, the cancelation of claim 17 as provided in the amendment of 2/6/2021 is sufficient to overcome the mentioned objection; and
D) Regarding to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Rivkin et al (US Publication No. 2012/0200918) in view of McCreight (US Publication No. 2018/0335599), the rejection of claims 5-10 under 35 U.S.C. 103 as being unpatentable over Rivkin et al in view of McCreight as applied to claim 1 above, and further in view of Bryant et al (US Patent No. 9,507,120), the rejection of claims 11-16 under 35 U.S.C. 103 as being unpatentable over Rivkin et al in view of Bryant et al, and the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Rivkin et al in view of Bryant et al as applied to claim 11 above, and further in view of McCreight as set forth in the office action of 11/6/2020, the 
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.       Claims 1, 6-7, 9-13, 15-16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rivkin et al (US Publication No. 2012/0200918, of record) in view of McCreight (US Publication No. 2018/0335599, of record), Bryant et al (US Patent No. 9,507,120, of record) and Buchanan, Jr. et al (US Patent No. 7,049,027).
Rivkin et al discloses a binocular device. The binocular device as described in paragraphs [0036]-[0067] and shown in figs. 1-19 comprises the following features:
a) a bridge; 
b) a first hinged arm (44) wherein a proximal end of the first hinged arm is secured to a first side of the bridge and the distal end of the first hinged arm is secured to a first night vision monocular (32); and

d) a power source connecting to the two monoculars wherein the power source is disposed in the bridge system, see paragraph [0038] and fig. 1.
There are two feature missing from the binocular device provided by Rivkin et al as follow: First, Rivkin et al does not disclose that each of the first and second hinged arms includes an objective alignment ring that is configured to fit around an objective lens locking ring of a correspond night vision monocular to mechanically collimate the pair of night vision monoculars secured to the first hinged arm and the second hinged arm of the binocular bridge system; and Second, Rivkin et al does not disclose that each monocular having battery insert positioned within a battery compartment of the monocular wherein the battery insert is conductively connect to the power source within the bridge system and the insert has an elongate shaft and a rotation cap.
Regarding to the first feature missing from the binocular device provided by Rivkin et al, it is noted that a binocular device having two monoculars and a bridge system for supporting the monoculars wherein the mechanism for connecting each of the monoculars to the bridge system comprises an objective alignment ring that is configured to fit around an objective lens locking ring of a correspond night vision monocular to mechanically collimate the pair of night vision monoculars secured to the first hinged arm and the second hinged arm of the binocular bridge system is disclosed in the art as can be seen in the binocular device provided by McCreight, see paragraphs [0027]-[0036] and figs. 4-10. 

Regarding to the second feature missing from the combined product provided by Rivkin et al and McCreight, it is noted that the use of a power source connecting to the two monoculars wherein the power source is disposed in the bridge system is provided by Rivkin et al, see paragraph [0038] and fig. 1, and each monocular device has its own battery is disclosed in the binocular device provided by McCreight, see paragraph [0026] and fig. 4; however, the combined product does not disclose that the battery of each monocular is conductively connected to the power source located within the bridge as claimed. 
However, an arrangement of the position of the battery/power source for providing powers to the monoculars inside the binocular device involves only routine skill in the art, see In re Japikse, 86 USPQ 70. An example of an arrangement of battery/power source within the bridge system of an optical device is disclosed in the art as can be seen in the optical device provided by Bryant et al, see paragraph [26] and fig. 3E. Regarding to the use of a remote power source, such feature is disclosed by Rivkin et al as can be seen in paragraph [0064] and shown in fig. 18 in which Rivkin et al discloses a remote power source and a cable for transferring power from the source to the electrical system located in the compartment (52). 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Rivkin et al and McCreight by arranging the power source inside the bridge system as suggested by Bryant et al for the purpose of obtained a more compact system and reducing the components used to connect the transmission of powers to the monoculars.
In the combined product as provided by Rivkin et al, McCreight and Bryant et al while McCreight discloses that each monocular has its own power source; however, McCreight does not disclose that each power source having battery for each monoculars has an elongate shaft and a rotating cap as recited in present claim 1.
However, a power source attached to a monocular wherein the power source comprises an insert and a housing for supporting/holding the insert wherein the insert comprises an elongate shaft and a rotation cap is known to one skilled in the art as can be seen in the power source of a monocular provided by Buchanan, Jr. et al. In columns 3-10 and figs. 1-10, Buchanan, Jr. et al discloses an insert having a power source (600) inserted into a housing (700) which housing is in turn secured to a monocular, see columns 3-4 and figs. 1-3 and 9. Regarding to the insert, in columns 4-10 and shown in figs. 4-5 and 8-11, Buchanan, Jr. et al discloses that the insert comprises a rotation cap (311) having threads (315) formed on an inner surface thereof, and an elongate shaft (610) which comprises threads (652, 654) formed on outer surface of an end portion (650) which threads (652, 654) are engaged with threads (315) of the rotation cap (Note that while claims 1 and 11 each recites a shaft; however, there is not any .
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872